Action to recover damages for death of plaintiff’s intestate, a patient in defendant’s hospital. Order directing defendant to appear for examination before trial modified as follows: (1) By striking from the second ordering paragraph the words “ one of its employees having knowledge of the facts ” and substituting in place thereof the words “ its superintendent and the nurse or orderly in charge of the plaintiff’s intestate;” (2) by striking items 1 and 3 from the second ordering paragraph; and (3) by striking from the last ordering paragraph all the language following the words “ purpose of introducing,” and substituting in place thereof the following, “ such portions of the aforesaid books, papers, documents into evidence as may be used by the witnesses to refresh their recollection.” As thus modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant, the examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.